BLAIR, J.
There was a fund raised in Knox County, by subscription, for the benefit of the American soldiers and sailors, such fund being placed in the' hands of a committee of representative citizens of the county. Most of the fund was expended; but at the close of the World War hostilities there remained on hand a balance of $6000. About $2000 of this was afterwards expended for the relief of the suffering Armenians leaving a balance of $4000 still undisposed of.
On Feb. 7, 1920 the committee turned this amount over to Ralph Ringwalt, Perry Cover, aa»d L. G. Simpson, as trustees, under a so-called deed of trust, said deed being signed by most of the members of the committee. After declaring that the fund shall be known as the Community Trust Fund of Knox County the trust authorized the trustees to expend the income therefrom in such manner as “To foster the Unity of. Knox County, and so as to promote the' patriotic, esthetic, moral, spiritual, intellectual and educational well being of the people of said county”. This suit was prosecuted in the Knox Common Pleas by the American Legion and the Court held:
1. This instrument of conveyance is void and of no effect whatever, either in law or in equity, and the so-called trustees acquired no right, title, or interest in or to such fund, by virtue of such deed.
2. The deed was void and of no effect, because the committee had no power or authority, either in equity or in law to convey or pass title to this fund; because the conveyance undertook to divert the fund from the purposes for which it was created; it is void for indefiniteness and uncertainty in declaring purposes for which such fund should be used, as well as the whole declaration of trust.
S. In determining the disposition to be made of the balance of this fund the purpose of its creation must always be kept in mind. While active warfare has ceased a great majority of the soldiers and sailors who participated therein, still live, many of them suffering ,.fstill more, than ¡they did on the battle' front ■, or in .camps. t;. ■ • ' ‘
¡ 4:, Itc was,:a matter of common knowledge that the. fund was raised for; the Benefit ;of the ! A;mericani Soldiers ,and sailors i of; the World War. There is every reason why the remainder of this fund should be preserved for the benefit of these intended beneficiaries.
5. Net income of the fund shall be used to relieve distressed conditions which may be found among soldiers and sailors of this country, and those who may be found within its borders, special attention being given those suffering from mental and physical troubles brought on as a result of their service to their country.